                                                                                                 750 Third Avenue
                                                                                                 25th Floor
                                                                                                 New York, NY 10017
                                                                              Matthew A. Beyer   T: 917.280.6342
                                                                     Matthew.beyer @ropers.com   ropers.com




                                           December 1, 2020
Via Electronic Filing
Honorable Debra C. Freeman
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 17A
New York, NY 10007‐1312
(212) 805‐4650

       Re:     In re Application of Pioneer Recovery Fund LLP, et al.
               Case No. 1:20‐mc‐00293‐JGK‐DCF


To the Honorable Debra C. Freeman:

        This office is counsel to applicants Pioneer Recovery Fund LP and Champlain Investment
Holdings Ltd. (together, “Applicants”) in the above‐referenced action. I write pursuant to Rule 1(E) of
Your Honor’s Individual Practices to respectfully inquire as to the status of the instant application
pursuant to 28 U.S. Code § 1782. As set forth in the papers submitted in support of the application,
Applicants are plaintiffs in a foreign proceeding that will shortly be initiated in the Commonwealth of
the Bahamas, and, should this Court grant their application, would like to proceed with serving the
proposed subpoenas and obtaining discovery for the foreign proceeding. If Your Honor would like
counsel to appear for a remote hearing with regard to the pending application, we are available at
Court’s earliest convenience.

                                                     Respectfully,




                                                     Matthew A. Beyer
